 USDC IN/ND case 2:20-cv-00165-PPS-JPK document 4 filed 04/27/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

RICHARD JOHNSON and DEANNA                        )
JOHNSON,                                          )
          Plaintiffs,                             )
                                                  )
         v.                                       )   CAUSE NO.: 2:20-CV-165-PPS-JPK
                                                  )
CENTROME, INC., et al.,                           )
          Defendants.                             )

                                    OPINION AND ORDER

         This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

         Plaintiffs Richard Johnson and Deanna Johnson invoked this Court’s subject matter

jurisdiction via diversity jurisdiction by filing their Complaint in federal court. As the parties

seeking federal jurisdiction, Plaintiffs have the burden of establishing that subject matter

jurisdiction exists. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir.

2009).

         For the Court to have diversity jurisdiction, no Defendant may be a citizen of the same

state as any Plaintiff, and the amount in controversy must exceed $75,000. See 28 U.S.C.

§ 1332(a). Plaintiffs have alleged a sufficient amount in controversy. Plaintiffs have also

sufficiently alleged their own citizenship, as well as the citizenships of Defendants Centrome, Inc.,

Berje Incorporated, Elan Chemical Co., Inc., O’Laughlin Industries, Inc., Vigon International, Inc.,

Wild Flavors, Inc., Archer-Daniels-Midland Company, and Mane, Inc. However, the allegations
 USDC IN/ND case 2:20-cv-00165-PPS-JPK document 4 filed 04/27/20 page 2 of 4


are insufficient as to the citizenship of Defendants Charkit Chemical Corporation and Alfrebro,

LLC.

       The caption of the Complaint names “Charkit Chemical Corporation” as a defendant, while

Paragraph 10 refers to this entity as “Charkit Chemical Company, LLC.” (Compl. ¶ 10, ECF

No. 1). The Complaint alleges that this entity “is a Connecticut limited liability company is a

corporation [sic] with its principal place of business at 32 Haviland Street, Unit 1 Norwalk,

Connecticut 06854. At all times material hereto, its principal member Lebaron Brown, was a

domiciliary and resident of Connecticut.” Id. The Complaint further alleges that “Defendant

Alfrebro, LLC is an Ohio limited liability company with its principal place of business at 1055

Reed Rd, Monroe, Ohio 45050. At all times material hereto, its principal member David Moats,

was a domiciliary and resident of Ohio.” Id. at ¶ 11. These allegations are insufficient for the

purpose of determining citizenship.

       First, the allegations regarding the citizenship of Defendant Charkit Chemical Corporation

are unclear as to its organizational form. This information is important because for purposes of

establishing diversity jurisdiction, a corporation’s citizenship is different than that of a limited

liability company or partnership. Second, the allegations regarding the citizenship of Defendant

Alfrebro, LLC do not sufficiently set out the facts necessary to determine the citizenship of a

limited liability company.

       A corporation is “deemed to be a citizen of every State and foreign state by which it has

been incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.C. § 1332(c)(1). The Seventh Circuit Court of Appeals has further “held that

‘when one corporation sues another and the only basis of federal jurisdiction is diversity, the [party

asserting federal jurisdiction] must allege both the state of incorporation and the state of principal



                                                  2
 USDC IN/ND case 2:20-cv-00165-PPS-JPK document 4 filed 04/27/20 page 3 of 4


place of business for each corporation.’” Wojan v. Gen. Motors Corp., 851 F.2d 969, 974-75 (7th

Cir. 1988) (citing Casio, Inc. v. S.M. & R. Co., Inc., 755 F.2d 528, 529-30 (7th Cir. 1985)); see

also Karazanos v. Madison Two Assocs., 147 F.3d 624, 628 (7th Cir. 1998) (“in cases with

corporate parties, it is necessary to allege both the state of incorporation and the state of the

principal place of business, even if they are one and the same.” (internal citation omitted)).

       Conversely, a limited liability company’s citizenship “for purposes of . . . diversity

jurisdiction is the citizenship of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir.

1998). The Court must therefore be advised of the identity of each of a limited liability company’s

members and advised of each member’s citizenship. Thomas v. Guardsmark, LLC, 487 F.3d 531,

534 (7th Cir. 2007) (“an LLC’s jurisdictional statement must identify the citizenship of each of its

members as of the date the complaint or notice of removal was filed, and, if those members have

members, the citizenship of those members as well.”). It is not sufficient to broadly allege that all

members of a limited liability company are citizens of a particular state. See Guar. Nat’l Title Co.

v. J.E.G. Assocs., 101 F.3d 57, 59 (7th Cir. 1996) (explaining that the court would “need to know

the name and citizenship(s)” of each partner for diversity jurisdiction purposes). Likewise, it is not

sufficient to allege that a party is not a citizen of a particular state; states of citizenship must be

explicitly named. Cameron v. Hodges, 127 U.S. 322, 324-25 (1888). Moreover, citizenship must

be “traced through multiple levels” for those members who are a partnership or a limited liability

company, as anything less can result in a remand for want of jurisdiction. Mut. Assignment &

Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). Finally, all such

allegations must state the citizenship of each such member or partner at the time the Complaint

was filed. Altom Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016);

Thomas, 487 F.3d at 533-34.



                                                  3
 USDC IN/ND case 2:20-cv-00165-PPS-JPK document 4 filed 04/27/20 page 4 of 4


       Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiffs

must sufficiently allege the citizenship of Defendants Charkit Chemical Corporation and Alfrebro,

LLC, as outlined above. Therefore, the Court ORDERS Plaintiffs to FILE, on or before May 11,

2020, a supplemental jurisdictional statement that properly alleges the citizenship of Defendants

Charkit Chemical Corporation and Alfrebro, LLC.

       So ORDERED this 27th day of April, 2020.

                                            s/ Joshua P. Kolar
                                            MAGISTRATE JUDGE JOSHUA P. KOLAR
                                            UNITED STATES DISTRICT COURT




                                               4
